Title: To James Madison from Carlos Martínez de Yrujo, 20 May 1803 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


20 May 1803, Philadelphia. Reports that the king has been informed that American ships have assembled at points occupied by his subjects on the Patagonian coast, which indisputably belongs to Spain. These gatherings are prejudicial to the interests of the king’s subjects who come from Spain and from Spanish settlements on that coast to fish for seals and other sea life, and in many cases these Americans have violently resisted the Spanish authorities in order to conduct a trade and fishery upon coasts to which Americans have not the least right. To prevent abuses that could arise from such repeated infractions on the part of American citizens, the king has decided to shelter his subjects from danger and defend his rights by taking efficacious measures. Wishing to show anew his friendship for the U.S. and his moderation in all cases, even those calling for prompt and decisive action founded on justice and indisputable rights, he has commanded Yrujo to communicate to the president through JM his determination to end the infractions occasioning this resolution, not doubting that the U.S. on its part will take opportune measures so that its citizens will cease to act in ways that could result in disagreeable incidents.
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2). 2 pp.; in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature.



   
   For the background of this complaint, see León Tello, Documentos relativos a la independencia de Norteamérica, 4:34–35. For the growth of the seal fishery on South America’s Atlantic coast, see Edouard A. Stackpole, The Sea-Hunters: The New England Whalemen during Two Centuries, 1635–1835 (Philadelphia and New York, 1953), pp. 181–93.


